 
 
 
Exhibit 10.1      Allonge No. 1 to Secured Note Issued January 27, 2009


 

 
ALLONGE NO. 1 TO SECURED NOTE ISSUED JANUARY 27, 2009




This Allonge No. 1 to Secured Note (“Allonge”) is made as of this 17th day of
February, 2009, by Attitude Drinks Inc., a Delaware corporation (“Borrower”) to
Alpha Capital Anstalt (“Lender”).  Reference is hereby made to that certain
Secured Note issued by Borrower to Lender dated January 27, 2009
(“Note”).  Except as amended hereby, the terms of the Note remain as originally
stated.


The Principal Amount as stated on the face of the Note shall be increased by
$60,000 (original issue discount) to $120,000.00.  Interest on the increased
portion of the Principal Amount shall accrue from the date of this Allonge.  The
amendment to the Principal Amount due and owing on the Note described herein
notwithstanding, Lender does not waive interest that may have accrued at a
default rate of interest and liquidated damages, if any, that may have accrued
on the Note through the date of this Allonge, which default interest and
liquidated damages, if any, remain outstanding and payable.


IN WITNESS WHEREOF, this Allonge is executed as of the date written above.


ATTITUDE DRINKS INC.


By: ____________________________________
Name:
Title: